

Exhibit 10.4


PINNACLE FOODS INC.
2013 OMNIBUS INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT (the “Agreement”), is made effective as of the date set forth on
the signature page (the “Signature Page”) attached hereto (the “Date of Grant”),
between Pinnacle Foods Inc., a Delaware corporation or any successor thereto
(the “Company”) and the participant identified on the signature page attached
hereto (the “Participant”).
RECITALS:
WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the Option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.    Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.
(a)    Employment: The term “Employment” shall mean (i) the Participant’s
employment if the Participant is an employee of the Company or any of its
Affiliates or Subsidiaries, (ii) the Participant’s services as a consultant, if
the Participant is a consultant to the Company or any of its Affiliates or
Subsidiaries and (iii) the Participant’s services as a non-employee director, if
the Participant is a non-employee member of the Board.
(b)    Exercise Price: The term “Exercise Price” shall have the meaning set
forth in Section 2 of this Agreement.
(c)    Option: The “Option” shall have the meaning set forth in Section 2 of
this Agreement.
(d)    Option Period: The period beginning on the Date of Grant and ending on
the tenth anniversary of the Date of Grant.




--------------------------------------------------------------------------------

2


(e)    Plan: The Pinnacle Foods Inc. 2013 Omnibus Incentive Plan, as amended
from time to time.
(f)    Retirement: the Participant’s termination of Employment with the Company,
other than for Cause, following the date on which (i) the Participant’s age is
55 or greater, and (ii) the number of years of the Participant’s Employment and
other business relationships with the Company and any predecessor company is 10
or greater.
(g)    Share: A share of Common Stock of the Company.
(h)    Termination Date: The date upon which the Participant’s Employment with
the Company and its Affiliates and Subsidiaries is terminated.
(i)    Vested Portion: At any time, the portion of the Option which has become
vested in accordance with Section 3 of this Agreement and Schedule I attached
hereto.
2.    Grant of Option. The Company hereby grants to the Participant the right
and option to purchase, on the terms and conditions hereinafter set forth, all
or any part of the aggregate number of Shares set forth on the Signature Page
(the “Option”), subject to adjustment as set forth in the Plan. The purchase
price per Share shall be the amount per Share set forth on the Signature Page
(the “Exercise Price”). The Option is intended to be a nonqualified stock
option, and is not intended to be treated as an option that complies with
Section 422 of the Code.
3.    Vesting of the Option. The Option shall vest and become exercisable in
accordance with Schedule I attached hereto.
4.    Exercise of Options.
(a)    Period of Exercise. Subject to the provisions of the Plan and this
Agreement, the Participant may exercise all or any part of the Vested Portion of
the Option at any time prior to the expiration of the Option Period.
Notwithstanding the foregoing, if the Participant’s Employment terminates prior
to the expiration of the Option Period, the Vested Portion of an Option shall
remain exercisable for the period set forth below:
(i)    Death or Disability; Retirement. If the Participant’s Employment is
terminated (x) due to the Participant’s death or Disability, or (y) by either
party when the Participant is eligible for Retirement (unless the termination is
by the Company with Cause, or by the Participant when grounds existed for Cause
at the time thereof), the Participant may exercise the Vested Portion of an
Option for a period ending on the earlier of (A) 180 days following such
termination of Employment and (B) the expiration of the Option Period;




--------------------------------------------------------------------------------

3


(ii)    Termination by the Company for Cause. If the Participant’s Employment is
terminated by the Company for Cause, the Vested Portion of an Option shall
immediately terminate in full and cease to be exercisable.
(iii)    Termination Other than for Cause or Due to Death or Disability. If the
Participant’s Employment is terminated other than by the Company for Cause or
due to death or Disability, the Participant may exercise the Vested Portion of
an Option that became vested on or prior to the date of termination for a period
ending on the earlier of (A) 90 days following such termination of Employment
and (B) the expiration of the Option Period.
(b)    Method of Exercise.
(i)    Subject to Section 4(a) of this Agreement and Section 7(d) of the Plan,
the Vested Portion of an Option may be exercised by delivery of written or
electronic notice of exercise to the Company, specifying the number of Shares
for which the Option is being exercised, and accompanied by payment of the
aggregate Exercise Price in respect of such Shares. The Exercise Price shall be
payable (A) in cash or cash equivalent (e.g., by check), in shares of Common
Stock valued at the Fair Market Value at the time the Option is exercised;
provided, that such shares of Common Stock are not subject to any pledge or
other security interest and that such Shares have been held by the Participant
for no less than six months (or such other period as established from time to
time by the Committee in order to avoid adverse accounting treatment applying
generally accepted accounting principles); (B) partly in cash and partly in such
Shares; (C) if there is a public market for the shares of Common Stock at such
time, by means of a broker-assisted “cashless exercise” pursuant to which the
Company is delivered a copy of irrevocable instructions to a stockbroker to sell
the shares of Common Stock otherwise deliverable upon the exercise of the Option
and to deliver promptly to the Company an amount equal to the Exercise Price; or
(D) through a “net exercise” procedure effected by withholding the minimum
number of shares of Common Stock otherwise deliverable in respect of an Option
that are needed to pay the Exercise Price. No Participant shall have any rights
to dividends or other rights of a stockholder with respect to Shares subject to
an Option until the Participant has given written notice of exercise of the
Option, paid in full for such Shares and, if applicable, has satisfied any other
conditions imposed by the Committee pursuant to the Plan.
(ii)    Notwithstanding any other provision of the Plan or this Agreement to the
contrary, absent an available exemption to registration or qualification, an
Option may not be exercised prior to the completion of any registration or
qualification of an Option or the Shares under applicable state and federal
securities or other laws, or under any




--------------------------------------------------------------------------------

4


ruling or regulation of any governmental body or national securities exchange
that the Committee shall in its sole discretion determine to be necessary or
advisable.
(iii)     Upon the Company’s determination that an Option has been validly
exercised as to any of the Shares, the Company shall issue certificates in the
Participant’s name for such Shares. However, the Company shall not be liable to
the Participant for damages relating to any delays in issuing the certificates
to the Participant, any loss by the Participant of the certificates, or any
mistakes or errors in the issuance of the certificates or in the certificates
themselves. Notwithstanding the foregoing, the Company may elect to recognize
the Participant’s ownership through uncertificated book entry.
(iv)     In the event of the Participant’s death, the Vested Portion of an
Option shall remain exercisable by the Participant’s executor or administrator,
or the person or persons to whom the Participant’s rights under this Agreement
shall pass by will or by the laws of descent and distribution as the case may
be, to the extent set forth in Section 4(a) of this Agreement. Any heir or
legatee of the Participant shall take rights herein granted subject to the terms
and conditions hereof, and any exercise of the Option pursuant to this Section
4(b) by any person or persons other than the Participant shall be accompanied by
appropriate proof of the right of such person or persons to exercise the Option.
5.    Restrictive Covenants. To the extent that the Participant and the Company
(or an Affiliate of the Company) is a party to an employment agreement with the
Company containing noncompetition, nonsolicitation, noninterference or
confidentiality restrictions (or two or more such restrictions), those
restrictions and related enforcement provisions under such employment agreement
shall govern and the following provisions of this Section 5 shall not apply.
(a)    Competitive Activity. (i)    The Participant shall be deemed to have
engaged in “Competitive Activity” if, during the period commencing on the date
hereof and ending on the later of (x) the date that is 12 months after the date
the Participant’s employment with the Company and its Subsidiaries is terminated
or (y) the maximum number of years of base salary the Participant is entitled to
receive as severance under any agreement with, or plan or policy of the Company
or an Affiliate (the “Restricted Period”), the Participant, whether on the
Participant’s own behalf or on behalf of or in conjunction with any other person
or entity, directly or indirectly violates any of the following prohibitions:
(A)    During the Restricted Period, the Participant will not solicit or assist
in soliciting in a Competitive Business (as defined below) the business of any
client or prospective client:




--------------------------------------------------------------------------------

5


(1)    with whom the Participant had personal contact or dealings on behalf of
the Company during the one-year period preceding the Participant’s termination
of employment;
(2)    with whom employees directly reporting to the Participant (or the
Participant’s direct reports) have had personal contact or dealings on behalf of
the Company during the one year immediately preceding the Participant’s
termination of employment; or
(3)    for whom the Participant had direct or indirect responsibility during the
one year immediately preceding the Participant’s termination of employment.
(B)    During the Restricted Period, the Participant will not directly or
indirectly:
(1)    engage in any business that is engaged in, or has plans to engage in, at
any time during the Restricted Period, any activity that competes in the
business of manufacturing and marketing food products that directly compete with
the core brands of the Company as of the Termination Date (and for such purpose,
a “core brand” shall be any brand generating annual revenues in an amount equal
to at least 5% of the Company’s annual revenues, in the fiscal year preceding
the fiscal year of such Termination Date) in any geographical area that is
within 100 miles from any geographical area where the Company or its Affiliates
manufactures and markets its products or services (a “Competitive Business”);
(2)    enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;
(3)    acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or
(4)    interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its Affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its Affiliates.




--------------------------------------------------------------------------------

6


(C)    Notwithstanding anything to the contrary in this Agreement, the
Participant may, directly or indirectly own, solely as an investment, securities
of any Person engaged in a Competitive Business which are publicly traded on a
national or regional stock exchange or on the over-the-counter market if the
Participant (i) is not a controlling person of, or a member of a group which
controls, such person and (ii) does not, directly or indirectly, own 5% or more
of any class of securities of such Person.
(D)    During the Restricted Period, the Participant will not, whether on the
Participant’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:
(1)    solicit or encourage any employee of the Company or its Affiliates to
leave the employment of the Company or its Affiliates; or
(2)    hire any such employee who was employed by the Company or its Affiliates
as of the date of the Participant’s termination of employment with the Company
or who left the employment of the Company or its Affiliates coincident with, or
within 120 days (one year in the case of any such employee who reported directly
to the Participant immediately preceding the Participant’s termination of
employment (or the Participant’s direct reports)) prior to or after, the
termination of the Participant’s employment with the Company.
(3)    During the Restricted Period, the Participant will not, directly or
indirectly, solicit or encourage to cease to work with the Company or its
Affiliates any consultant then under contract with the Company or its
Affiliates, is such action would result in the Company being disadvantaged. Any
solicitation or hiring, that the Participant is not personally involved in, of
an employee or former employee of the Company through general advertising shall
not, of itself, be a breach of this Section 5(a)(i)(D)
(ii)    It is expressly understood and agreed that although the Participant and
the Company consider the restrictions contained in this Section 5 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Participant, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so




--------------------------------------------------------------------------------

7


as to make it enforceable, such finding shall not affect the enforceability of
any of the other restrictions contained herein
(iii)    The period of time during which the provisions of this Section 5 shall
be in effect shall be extended by the length of time during which the
Participant is in breach of the terms hereof as determined by any court of
competent jurisdiction on the Company’s application for injunctive relief.
(b)    Confidentiality.(i)    The Participant will not at any time (whether
during or after the Participant’s employment with the Company) (x) retain or use
for the benefit, purposes or account of the Participant or any other person; or
(y) disclose, divulge, reveal, communicate, share, transfer or provide access to
any person outside the Company (other than its professional advisers who are
bound by confidentiality obligations), any non-public, proprietary or
confidential information –including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals – concerning the past, current or future business,
activities and operations of the Company, its Subsidiaries or Affiliates and/or
any third party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board or the Chief Executive Officer of the Company.
(ii)    “Confidential Information” shall not include any information that is (i)
generally known to the industry or the public other than as a result of the
Participant’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (ii) made legitimately available to the
Participant (A) by a third party without breach of any confidentiality
obligation, or (B) prior to the Participant’s Employment as a result of the
Participant’s prior experience related to the business of manufacturing and
marketing food products; or (iii) required by law to be disclosed (including via
subpoena); provided that the Participant shall give prompt written notice to the
Company of such requirement of law, disclose no more information than is so
required, and cooperate, at the Company’s cost, with any attempts by the Company
to obtain a protective order or similar treatment.
(iii)    Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s immediate family and legal or financial advisors,
the existence or contents of this Agreement (unless this Agreement shall be
publicly available as a result of a regulatory filing made by the Company or its
Affiliates) or otherwise is




--------------------------------------------------------------------------------

8


disclosed by the Company to any unaffiliated party that is not under a
restriction of confidentiality at least as restrictive as this restriction upon
the Participant; provided, that the Participant may disclose to any prospective
future employer any of the termination notice provisions under any agreement
between the Participant and the Company (or an Affiliate of the Company) and the
provisions of this Section 5(b) provided they agree to maintain the
confidentiality of such terms.
(iv)    Upon termination of the Participant’s employment with the Company for
any reason, the Participant shall (x) cease and not thereafter commence use of
any Confidential Information or intellectual property (including without
limitation, any patent, invention, copyright, trade secret, trademark, trade
name, logo, domain name or other source indicator) owned or used by the Company,
its Subsidiaries or Affiliates; (y) immediately destroy, delete, or return to
the Company, at the Company’s option, all originals and copies in any form or
medium (including memoranda, books, papers, plans, computer files, letters and
other data) in the Participant’s possession or control (including any of the
foregoing stored or located in the Participant’s office, home, laptop or other
computer, whether or not Company property) that contain Confidential Information
or otherwise relate to the business of the Company, its Affiliates and
Subsidiaries, except that the Participant may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information and his or her rolodex (or other physical or electronic address
book); and (z) fully cooperate with the Company regarding the delivery or
destruction of any other Confidential Information not within the Participant’s
possession or control of which the Participant is or becomes aware.
(c)    Repayment of Proceeds. If the Participant engages in Competitive Activity
or breaches the confidentiality provisions of Section 5, or the Company
discovers after a termination of employment that grounds for Cause existed at
the time thereof, then the Participant shall be required (in addition to any
other remedy available (on a non-exclusive basis) to pay to the Company, within
ten business days following the first date on which the Participant engages in
such Competitive Activity or first breaches such provisions (or in the case of a
discovery of grounds for Cause, upon the Company’s request therefor), an amount
equal to the excess, if any, of (A) the aggregate after-tax proceeds (taking
into account all amounts of tax that would be recoverable upon a claim of loss
for payment of such proceeds in the year of repayment) the Participant received
upon the sale or other disposition of, or distributions or dividends in respect
of, the Option or any Shares received pursuant to exercise of the Option over
(B) the aggregate Cost of such Option or Shares (which, in the case of Shares
obtained pursuant to the exercise of the Option, shall be the Exercise Price).
6.    No Right to Continued Employment. Neither the Plan nor this Agreement nor
the granting of the Option evidence hereby shall be construed as giving the
Participant the




--------------------------------------------------------------------------------

9


right to be retained in the employ of, or in any consulting relationship to, the
Company or any Affiliate. Further, the Company or any Affiliate may at any time
dismiss the Participant or discontinue any consulting relationship, free from
any liability or any claim under the Plan or this Agreement, except as otherwise
expressly provided herein.
7.    Legend on Certificates. The certificates representing the Shares purchased
by exercise of an Option shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed or quoted or market to
which the Shares are admitted for trading and, any applicable federal or state
or any other applicable laws and the Company’s Certificate of Incorporation and
Bylaws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
8.    Transferability.
(a)    The Option shall be exercisable only by the Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. The Option may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.
(b)    Notwithstanding the foregoing and subject to Section 14(b) of the Plan,
the Option may be transferred to: (A) any person who is a “family member” of the
Participant, as such term is used in the instructions to Form S-8 under the
Securities Act or any successor form of registration statement promulgated by
the Securities and Exchange Commission (collectively, the “Immediate Family
Members”); (B) a trust solely for the benefit of the Participant and his or her
Immediate Family Members; (C) a partnership or limited liability company whose
only partners or stockholders are the Participant and his or her Immediate
Family Members; or (D) a beneficiary to whom donations are eligible to be
treated as “charitable contributions” for federal income tax purposes (each
transferee described in clauses (A), (B), (C) and (D) above hereinafter referred
to as a “Permitted Transferee”); provided that the Participant gives the
Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.




--------------------------------------------------------------------------------

10


9.    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the Option
contemplated hereunder, the Participant expressly acknowledges that (a) the Plan
is discretionary in nature and may be suspended or terminated by the Company at
any time; (b) the grant of the Option is a one-time benefit that does not create
any contractual or other right to receive future grants of Options, or benefits
in lieu of Options; (c) all determinations with respect to future grants of
Options, if any, including the grant date, the number of Shares granted and the
applicable vesting terms, will be at the sole discretion of the Company; (d) the
Participant’s participation in the Plan is voluntary; (e) the value of the
Option is an extraordinary item of compensation that is outside the scope of the
Participant’s employment contract, if any, and nothing can or must automatically
be inferred from such employment contract or its consequences; (f) grants of
Options are not part of normal or expected compensation for any purpose and are
not to be used for calculating any severance, resignation, bonuses, pension or
retirement benefits or similar payments, the Participant waives any claim on
such basis, and for the avoidance of doubt, the Option shall not constitute an
“acquired right” under the applicable law of any jurisdiction; and (g) the
future value of the underlying Shares is unknown and cannot be predicted with
certainty. In addition, the Participant understands, acknowledges and agrees
that the Participant will have no rights to compensation or damages related to
Option proceeds in consequence of the termination of the Participant’s
Employment for any reason whatsoever and whether or not in breach of contract.
10.    Electronic Acceptance; Agreement by the Participant; Forfeiture upon
Failure to Accept. The Company may, in its sole discretion, decide to deliver
any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company. By accepting the Option (including through electronic
means), the Participant agrees to be bound by the terms, conditions, and
restrictions set forth in the Plan, this Agreement, and the Company’s policies,
as in effect from time to time, relating to the Plan. The Participant's rights
under the Option will lapse ninety (90) days from the Date of Grant, and the
Option will be forfeited on such date if the Participant shall not have accepted
this Agreement by such date. For the avoidance of doubt, the Participant's
failure to accept this Agreement shall not affect the Participant’s continuing
obligations under any other agreement between the Company and the Participant.
11.    Prior Agreements; Full Satisfaction.
(a)    This Agreement and the documents referred to herein or delivered pursuant
hereto which form a part hereof, including the Restrictive Covenants, contain
the entire understanding of the parties with respect to the subject matter
hereof and thereof, provided that if the Company or its Affiliates is a party to
one or more agreements with the Participant related to




--------------------------------------------------------------------------------

11


the matters subject to Section 3 other than an agreement which is an “employment
agreement” for the purposes of Section 5 hereof, such other agreements shall
remain in full force and effect and continue in addition to this Agreement and
nothing in this Agreement or incorporated by reference shall supersede or
replace any other confidentiality, non-competition, non-solicitation,
non-disparagement or similar agreement entered into between the Participant and
the Company (or any subsidiary or Affiliate) to the extent that such agreement
is more protective of the business of the Company or any subsidiary or
Affiliate), and provided, further, that to the extent a Participant is party to
any agreement that would, by its terms, vary the terms of this Agreement (other
than with respect to the matters subject to Section 5 hereof) or provide more
favorable rights and remedies to the Participant, such terms will be deemed
amended and shall not apply to the Options granted herein. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and therein.
(b)    This Agreement supersedes all prior agreements and understandings between
the parties with respect to such subject matter, subject to the provisos in the
first sentence of Section 9(a). The Options granted herein are in full
satisfaction of any equity grants or long-term stock-based incentive awards set
forth in any offer letter or description of your terms of employment entered
into by and between you and the Company or provided to you by the Company.
12.    Withholding.
(a)    Subject to Section 4(b) of this Agreement, the Participant shall be
required to pay to the Company, and the Company shall have the right and is
hereby authorized to withhold, from any shares of Common Stock other property
deliverable under the Option or from any compensation (including from payroll or
any other amounts payable to the Participant) the amount (in cash, Common Stock,
or other property) of any required withholding taxes in respect of an Award, its
exercise, or any other payment or transfer of the Option and to take such other
action as may be necessary in the opinion of the Committee or the Company to
satisfy all obligations for the payment of such withholding and taxes; provided,
however, that no amounts shall be withheld in excess of the Company’s statutory
minimum withholding liability.
(b)    Without limiting the generality of the foregoing, to the extent permitted
by the Committee, the Participant may satisfy, in whole or in part, the
foregoing withholding liability by delivery of Shares held by the Participant
(which are fully vested and not subject to any pledge or other security
interest) or by having the Company withhold from the number of Shares otherwise
deliverable to the Participant hereunder Shares with a Fair Market Value not in
excess of the statutory minimum withholding liability. The Participant agrees to
make adequate




--------------------------------------------------------------------------------

12


provision for any sums required to satisfy all applicable federal, state, local
and foreign tax withholding obligations of the Company which may arise in
connection with the Option.
13.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.
14.    Successors in Interest. Any successor to the Company shall have the
benefits of the Company under, and be entitled to enforce, this Agreement.
Likewise, the Participant’s legal representative shall have the benefits of
Participant under, and be entitled to enforce, this Agreement. All obligations
imposed upon the Participant and all rights granted to the Company under this
Agreement shall be final, binding and conclusive upon the Participant’s heirs,
executors, administrators and successors.
15.    Securities Laws. The Company reserves the right to impose other
requirements on the Participant's participation in the Plan, on the Options and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing. Upon the acquisition of any Shares
pursuant to the exercise of an Option, the Participant will make or enter into
such written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement.
16.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Treasurer and a copy to the General Counsel, each
copy addressed to the principal Participant office of the Company and to the
Participant at the address appearing in the personnel records of the Company for
the Participant or to either party at such other address as either party hereto
may hereafter designate in writing to the other. Any such notice shall be deemed
effective upon receipt thereof by the addressee.
17.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to conflicts of
laws.
18.    Option Subject to Plan. The Participant acknowledges that the Participant
has received and read a copy of the Plan. The Option and the Shares received
upon exercise of an Option are subject to the terms and provisions of the Plan,
as may be amended from time to time, and which are hereby incorporated by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.




--------------------------------------------------------------------------------

13


19.    Amendment. The Committee may waive any conditions or rights under, amend
any terms of, or alter, suspend, discontinue, cancel or terminate this
Agreement, but no such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination shall materially adversely affect
the rights of the participant hereunder without the consent of the Participant.
The Participant acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the
Participant or any other participant in the Plan.


[The remainder of this page intentionally left blank.]








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the Grant Date.


Grant Date: April 1, 2016
Shares subject to Option:
Exercise Price per Share: $45.28
 
Participant
 
 
 
 
 
 
 
 
 
 















[Signature Page – Option Agreement]





--------------------------------------------------------------------------------






Agreed and accepted:




 
PINNACLE FOODS INC.
 
 
 
 
 
 
 
 
/s/ Kelley Maggs
 
 
By: Kelley Maggs
 
 
Its: EVP – General Counsel
 










--------------------------------------------------------------------------------





Schedule I
Vesting
1.    Vesting.
Subject to the Participant’s continued Employment, the Option shall become
vested and exercisable as to 100% of the Shares subject to the Option on the
third (3rd) anniversary of the Grant Date. Notwithstanding any other provision
of this Agreement to the contrary, in each case within twelve (12) months
following a Change in Control, in the event of (i) a Participant’s termination
other than for Cause or (ii) a Participant’s termination due to death or
Disability, the Option shall, to the extent not then vested or previously
forfeited or cancelled, become fully vested and exercisable.
2.    Termination of Employment.
(a)    If the Participant’s Employment terminates for any reason, subject to
Section 5 of the Plan and Section 2(b) of Schedule I hereof, to the extent not
then vested and exercisable, the Option shall be immediately canceled by the
Company without consideration. Following any Termination Date, the Vested
Portion shall remain exercisable for the period set forth in Section 4(a) of the
Agreement.
(b)    A portion of the Option granted hereunder shall become immediately vested
and exercisable as of a Termination Date if the Participant’s Employment with
the Company and its Subsidiaries shall be terminated (A) by the Company or any
Subsidiary due to or during Participant’s Disability, or due to Participant’s
death, or (B) by either party when the Participant is eligible for Retirement
(unless the termination is by the Company with Cause, or by the Participant when
grounds existed for Cause at the time thereof), with the number of Shares with
respect to which the Option becomes vested and exercisable equal to (x) a
fraction, the numerator of which is the number of days between the Date of Grant
and the Termination Date, inclusive, and the denominator of which is 1095,
multiplied by (y) the total number of Shares subject to the Option granted
hereunder.







